Bloodworth, J.
The court did not err either in striking the pleas filed in this ease or in directing a verdict for the plaintiff.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.

The plaintiff filed a motion to strike the plea and answer, for the following reasons: (1) No legal defense is set up. (2) The defendants do not fully, plainly, and distinctly set forth the cause of action that they seek to set off, and do not attach to their answer an itemized statement of the indebtedness they hold against the plaintiff. ■ (3) Defendants do not show how plaintiff is indebted to A. S. Anderson; they do not show whether the alleged indebtedness to A. S. Anderson is due under a written or a parol contract; they do not show how the plaintiff has become indebted to A. S. Anderson for salary as vice-president, or that the plaintiff has ever agreed to pay him any salary as vice-president; they do not show when he became vice-president, or when the plaintiff contracted to pay him for services as vice-president. It is not shown 'how the plaintiff became indebted to him for services as attorney; it is not shown whether there was a specified amount due him for services generally as attorney, or whether the same originated by special employment for specific .services, or of what the services consisted. (5) It is not shown that any legal contract was’ ever made to pay said Anderson a salary as vice-president, or to pay him for services as an attorney.
A. S. Anderson, for plaintiffs in error, cited:
Park’s Code, § 3222; Towers Excelsior Co. v. Inman, 96 Ga. 506; Robinson v. Bealle, 20 Ga. 276 (8).
William Woodrum, contra, cited:
Home Mixture Guano Co. v. Tillman, 125 Ga. 172, 178; Ellis v. Ward, 137 Ill. 509; Park’s Code, § 5668; Threlkeld v. Dobbins, 45 Ga. 144; Beck Duplicator Co. v. Fulghum, 118 Ga. 836 (3); Pacific Bank v. Stone, 121 Cal. 202 (53 Pac. 634).